Assuming (it is by no means clear) that the prosecutor’s remarks in closing argument (the only question argued in this appeal) went somewhat beyond the bounds of proper argument reasonably related to the evidence favorable to the Commonwealth (cf. Commonwealth v. MacDonald [No. 2], 368 Mass. 395, 401-402 [1975]), we are nevertheless of opinion that, given our reservations in that regard coupled with the strength of the evidence against the defendant, any error that there may have been was harmless. Commonwealth v. DeChristoforo, 360 Mass. 531, 539 (1971).

Judgment affirmed.